This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 CARMEN WILSON, f/k/a
 3 CARMEN HUMPHREY,

 4          Plaintiff-Appellant,

 5 v.                                                                                     No. 32,081

 6 BOARD OF COUNTY COMMISSIONERS
 7 OF SANDOVAL COUNTY,

 8          Defendant-Appellee.

 9 APPEAL FROM THE DISTRICT COURT OF SANDOVAL COUNTY
10 Louis P. McDonald, District Judge

11 Carmen I. Wilson
12 Jemez Springs, NM

13 Pro Se Appellant

14 Law Office of Jonlyn M. Martinez, LLC
15 Jonlyn M. Martinez
16 Albuquerque, NM

17 for Appellee

18                                 MEMORANDUM OPINION

19 SUTIN, Judge.
 1   {1}   After a four day trial, the jury determined that Defendant, the Board of County

 2 Commissioners of Sandoval County, was not negligent, contrary to Plaintiff Carmen

 3 Wilson’s claim that it was. Plaintiff fell into a dumpster at Defendant’s dump station,

 4 the Cañon Convenience Center, when throwing trash into the dumpster from her

 5 pickup truck. The case was fully tried, and both parties were represented by counsel

 6 in the district court proceedings. Plaintiff appeals, pro se, from the judgment

 7 dismissing her case with prejudice. She contends that the court erred with respect to

 8 jury instructions and evidentiary rulings.

 9   {2}   Plaintiff’s appellate points and argument suffer in varying degree from a lack

10 of clarity. We read four of her five points to be that the court erred (1) in giving and

11 denying certain jury instructions, depriving her of a fair trial; (2) in failing to resolve

12 a foundational issue of law, and failing to carry through with instructions on the law

13 to be applied to the facts; (3) in allowing evidence in violation of the collateral source

14 rule, thereby depriving her of a fair trial; and (4) in allowing hearsay and denying

15 relevant evidence, denying her a fair trial. We read her fifth point to be that the jury’s

16 verdict was unsupported by substantial evidence.

17   {3}   Before reaching Plaintiff’s arguments, we note that our review of the appeal is

18 hampered by her deficient briefing. Problematic from start to finish in Plaintiff’s

19 briefing is her substantial disregard for appellate rules and briefing requirements. To


                                                2
 1 begin with, throughout Plaintiff’s brief-in-chief and reply brief, she fails to comply

 2 with the requirement in Rule 12-305(C)(1) NMRA of fourteen point or larger font.

 3 Further, contrary to Rule 12-213(A)(4) NMRA, Plaintiff fails to set out an applicable

 4 standard of review for the issues she raises, to cite to the record for the facts,

 5 testimony, argument, and circumstances she draws on to support her appellate

 6 arguments, and fails, in regard to each issue raised, to demonstrate preservation.

 7   {4}   Preceding her summary of proceedings, Plaintiff sets out three pages of

 8 background, containing the factual circumstances of the occurrences at the

 9 convenience center without a single citation to the record.          Her summary of

10 proceedings does not comply with Rule 12-213(A)(3), but instead consists of her

11 unsupported characterizations of selected parts of her testimony and the testimony of

12 several witnesses, her concerns about the dismissal of jurors, instructions to which she

13 claims she objected, and selected closing argument statements. Additionally, the

14 summary of proceedings is deficient as to cites to the record proper or transcripts of

15 the proceedings. See id.

16   {5}   Several of Plaintiff’s arguments lack the clarity needed to facilitate

17 understanding of her points. Contributing to the lack of clarity is the fact that in the

18 limited instances in which Plaintiff has cited case law as authority for an issue, she

19 fails to provide pinpoint cites and parentheticals showing where in the case we are to


                                              3
 1 locate support for her point or explaining in what manner the case supports the points

 2 of error that she is raising. Further exacerbating the lack-of-clarity issue is the fact

 3 that Plaintiff selected for transcription for appeal only selected portions of the

 4 proceedings, precluding inclusion of the substance of evidence bearing on

 5 propositions she has advanced in violation of Rule 12-213(A)(3).

 6   {6}   The rule violations and other serious inadequacies in Plaintiff’s briefing are too

 7 egregious to overlook, and on that basis alone, we are under no obligation to consider

 8 her points and arguments that she raises on appeal. See Rule 12-213(A)(3), (4); Santa

 9 Fe Exploration Co. v. Oil Conservation Comm’n, 1992-NMSC-044, ¶ 11, 114 N.M.
10 103, 835 P.2d 819 (holding that where a party fails to cite any portion of the record

11 to support its factual allegations, an appellate court need not consider its argument on

12 appeal); Farmers, Inc. v. Dal Mach. & Fabricating, Inc., 1990-NMSC-100, ¶ 8, 111

13 N.M. 6, 800 P.2d 1063 (stating that appellate courts presume the district court is

14 correct and the burden is on the appellant to clearly point out how the district court

15 erred); Muse v. Muse, 2009-NMCA-003, ¶ 72, 145 N.M. 451, 200 P.3d 104 (“We will

16 not search the record for facts, arguments, and rulings in order to support generalized

17 arguments.”); Headley v. Morgan Mgmt. Corp., 2005-NMCA-045, ¶ 15, 137 N.M.
18 339, 110 P.3d 1076 (stating that this Court will not consider unclear or undeveloped

19 arguments); Crutchfield v. N.M. Dep’t of Taxation & Revenue, 2005-NMCA-022,


                                               4
 1 ¶ 14, 137 N.M. 26, 106 P.3d 1273 (“[O]n appeal, the party must specifically point out

 2 where, in the record, the party invoked the court’s ruling on the issue. Absent that

 3 citation to the record or any obvious preservation, we will not consider the issue.”);

 4 In re Estate of Heeter, 1992-NMCA-032, ¶ 15, 113 N.M. 691, 831 P.2d 990 (“This

 5 [C]ourt will not search the record to find evidence to support an appellant’s claims.”);

 6 Woolwine v. Furr’s Inc., 1987-NMCA-133, ¶ 20, 106 N.M. 492, 745 P.2d 717 (“To

 7 preserve an issue for review on appeal, it must appear that [the] appellant fairly

 8 invoked a ruling of the trial court on the same grounds argued in the appellate court.”);

 9 see also Bruce v. Lester, 1999-NMCA-051, ¶ 4, 127 N.M. 301, 980 P.2d 84

10 (explaining that in regard to compliance with briefing requirements, we treat pro se

11 parties no differently than we treat parties represented by lawyers).

12   {7}   Notwithstanding these deficiencies, and although Plaintiff’s briefs leave us

13 under no obligation to do so, we proceed to examine the issues raised by Plaintiff. In

14 so doing, we do not attempt to supply the critical missing links by searching the record

15 on Plaintiff’s behalf or by making arguments for her. Rather, we show that even

16 considering the merits of Plaintiff’s points as she has presented them, we nevertheless

17 affirm the district court’s judgment.

18 I.      INSTRUCTIONS




                                               5
 1   {8}    Plaintiff complains that the court failed to present the complete general

 2 instructions for slip and fall cases, improperly presented hypothesized facts in the jury

 3 instructions, failed to include the res ipsa loquitur instruction Plaintiff requested, and

 4 failed to provide a brief set of instructions upon which the parties agreed.

 5 A.       The District Court’s Instruction No. 14

 6   {9}    Plaintiff appears to complain about the court having changed UJI 13-1318

 7 NMRA (slip and fall) in giving an instruction on Defendant’s duty. Plaintiff’s sole

 8 reference to the record is to the court’s Instruction No. 14 regarding the duty that an

 9 owner of a premises owes a visitor. That instruction, as given, reads:

10                 An owner owes a visitor the duty to exercise ordinary care to keep
11          the premises safe for the visitor’s use. This duty applies whether or not
12          a dangerous condition is obvious. In performing this duty, the owner is
13          charged with knowledge of any condition on the premises which was
14          caused by the owner or its employees.

15   {10}   Plaintiff states that she was “severely prejudiced by the omission of the [c]ourt

16 to clearly notify the [j]ury of the duty of [Defendant] to keep the premises safe for the

17 Plaintiff’s use whether or not a dangerous condition is obvious, and charge[d]

18 [Defendant] with knowledge of any condition that it would have discovered upon

19 reasonable inspection.” She continues:

20          Failure in the duty to keep the premises safe constitutes evidence of
21          primary negligence on the part of . . . Defendant. Without complete and
22          unobstructed instruction that . . . Defendant’s duty applies, whether the
23          hazard is obvious and whether [Defendant] has notice, Plaintiff is

                                                6
 1          deprived of an important part of the theory that . . . Defendant was
 2          negligent.

 3   {11}   It appears that Plaintiff’s sole point of error is that the court did not include

 4 bracketed language in the uniform instruction saying that Defendant was charged with

 5 knowledge of any condition that it would have discovered upon reasonable inspection

 6 and that this deprived Plaintiff of a theory of her case. See UJI 13-1318 (stating in

 7 part that “the owner . . . is charged with knowledge of any condition on the premises

 8 of which the owner . . . would have had knowledge had . . . it made a reasonable

 9 inspection of the premises or which was caused by the owner . . . or its employees”

10 (alterations omitted)).

11   {12}   We hold that Instruction No. 14 fairly presents the issues and adequately covers

12 Plaintiff’s theory of negligence and the law to be applied. Plaintiff does not provide

13 a persuasive explanation of why the added language would have made a significant

14 difference in her theory, why she was prejudiced by the omission of the bracketed

15 language in regard to inspection, or why the omission caused a fundamentally unjust

16 result. In re Convisser, 2010-NMSC-037, ¶ 24, 148 N.M. 732, 242 P.3d 299

17 (recognizing that “an assertion of prejudice is not a showing of prejudice”); Vigil v.

18 Miners Colfax Med. Ctr., 1994-NMCA-054, ¶ 19, 117 N.M. 665, 875 P.2d 1096

19 (noting that “absent prejudice, minor deviations [from] . . . Uniform Jury Instructions

20 [do not constitute] reversible error”).

                                                7
 1   {13}   Nor does Plaintiff set out how the facts in this case necessitated this additional

 2 language. We cannot say that the court erred in determining that the bracketed

 3 language was not applicable in this case. See Kirk Co. v. Ashcraft, 1984-NMSC-065,

 4 ¶ 11, 101 N.M. 462, 684 P.2d 1127 (“It is not error to deny requested instructions

 5 when the instructions given adequately cover the law to be applied.”); Diversey Corp.

 6 v. Chem-Source Corp., 1998-NMCA-112, ¶ 16, 125 N.M. 748, 965 P.2d 332 (stating

 7 that jury instructions are to be read as a whole and when they fairly present the issues

 8 and the applicable law in light of the evidence presented at trial, they are sufficient);

 9 Gutierrez v. Albertsons, Inc., 1991-NMCA-135, ¶ 17 n.1, 113 N.M. 256, 824 P.2d
10 1058 (recognizing that jury instructions not objected to become the law of the case).

11 B.       The District Court’s Alleged Hypothesizing of Facts in Jury Instructions

12   {14}   Plaintiff points to Instruction No. 7, paragraph 4 as impermissibly being

13 “modified to hypothesize without any evidence.” The instruction as to which Plaintiff

14 complains substantially tracks the language of UJI 13-302A to 13-302D NMRA. See

15 id. (exemplifying the manner in which the statement of issues may be presented to the

16 jury).

17   {15}   Plaintiff implies that the court erroneously failed to give the uniform instruction

18 as written, but she fails to identify any particular deficiency, and she fails to explain

19 why any alleged deficiency or alleged modification in the uniform instruction made


                                                 8
 1 or would have made a significant difference in the outcome in this case or how the

 2 instruction, as given, caused an unjust result. Nor does she show how she was

 3 prejudiced. See Vigil, 1994-NMCA-054, ¶ 19 (noting that “absent prejudice, minor

 4 deviations [from] . . . Uniform Jury Instructions [do not constitute] reversible error”).

 5 In sum, Plaintiff’s argument fails to demonstrate a basis for reversal.

 6 C.       The District Court’s Alleged Failure to Include Plaintiff’s Requested Jury
 7          Instruction

 8   {16}   Plaintiff asserts that the court erred in refusing her “tendered jury instruction

 9 that included the [r]es [i]psa [l]oquitur that allows . . . Plaintiff to meet [her] burden

10 of proof[,]” claiming that this constituted a theory of her case and that she “was

11 severely prejudiced” by the refusal. Plaintiff’s argument is not clear. Plaintiff fails

12 to explain why refusal of a res ipsa loquitur instruction was error, was prejudicial to

13 her case, or caused a fundamentally unjust result; nor does she set out how facts in the

14 case necessitated the instruction. We decline further review of Plaintiff’s unclear and

15 inadequately developed res ipsa loquitur argument. See Headley, 2005-NMCA-045,

16 ¶ 15 (stating that this Court will not consider unclear or undeveloped arguments).

17 D.       The District Court’s Alleged Failure to Provide a Brief Set of Instructions
18          Upon Which the Parties Agreed

19   {17}   Plaintiff complains that the court erroneously allowed changes and

20 modifications to jury instructions and allowed additional instructions over Plaintiff’s


                                                9
 1 objections, and that “the ‘agreed to’ jury instructions were completely obscured.” She

 2 also complains that she was not “provided the opportunity to properly object[.]”

 3 Plaintiff fails to set out any facts, proceedings, arguments, objections, or

 4 circumstances to support her assertions. It is entirely unclear what Plaintiff means in

 5 her bold heading statement that the court failed to provide a brief set of instructions

 6 upon which the parties agreed, and she fails to provide any argument or authority

 7 clarifying and supporting her broad-scale attack on the court’s manner of settling

 8 instructions. We do not attempt further review of Plaintiff’s unclear argument in this

 9 regard. See id.

10 II.      Plaintiff’s Argument that Questions of Law Must be Determined by the
11          Court

12   {18}   Plaintiff’s point on appeal titled “questions of law must be determined by the

13 court” attacks the court’s allowance of Defendant’s questioning of witnesses and

14 arguments in regard to the applicability of 29 C.F.R. § 1910 (2012) to the Cañon

15 Convenience Center operated by Sandoval County. See Occupational Safety and

16 Health Standards (OSHA), 29 C.F.R. § 1910.1 (2012) (stating the purpose and scope

17 of Part 1910 of Title 29 of the Code of Federal Regulations). Plaintiff attacks the

18 court’s “fail[ure] to decide or provide instruction to the jury on these questions of

19 law.” She complains that Defendant presented argument and evidence that was

20 “reasonably calculated with the sole purpose of bringing the jury issues of law that are

                                              10
 1 outside the role of the jury to decide.” She asserts that Defendant presented

 2 “testimony [that] was extremely prejudicial, confusing, and misleading to the jury as

 3 supported by the post-trial interviews where several members of the jury stated that

 4 they felt that federal safety guidelines in OSHA did not apply to Sandoval County in

 5 general and the convenience center specifically.” She argues that the improper

 6 arguments and improper use of the evidence improperly influenced the jury verdict

 7 and constituted reversible error. Plaintiff faults the court for not deciding issues in

 8 regard to the application of federal and state safety laws as questions of law, not fact.

 9   {19}   Plaintiff’s sole citation to the record is to a single, innocuous statement of

10 Defendant’s counsel during questioning of an expert witness. Other than to assert that

11 the applicability of the safety laws was a question confined to the court and not the

12 jury, Plaintiff does not provide record citations to the testimony, argument, and rulings

13 that, in her view, improperly influenced the jury verdict. Apparently in support of her

14 allegation of prejudice, Plaintiff refers to the not-of-record post-verdict interviews

15 with jurors. Rangel v. Save Mart, Inc., 2006-NMCA-120, ¶ 36, 140 N.M. 395, 142

16 P.3d 983 (recognizing that “[t]his Court will not consider and counsel should not refer

17 to matters not of record in their briefs” (internal quotation marks and citation

18 omitted)).




                                              11
 1   {20}   We decline further review of Plaintiff’s inadequately supported and

 2 undeveloped argument regarding the applicability of OSHA, its applicability in this

 3 case, and any alleged OSHA-related error made by the district court. Proper review

 4 of this issue would require this Court to search the record for evidence of error, to

 5 develop Plaintiff’s arguments for her, and to rule upon the argument that we had

 6 developed; this we will not do. See Elane Photography, LLC v. Willock, 2013-

 7 NMSC-040, ¶ 70, 309 P.3d 53 (explaining that the appellate court will not rule on an

 8 inadequately briefed issue that would require the appellate court do an appellant’s

 9 work for them by developing arguments on their behalf because doing so would strain

10 judicial resources and lead the court to promulgate case law based on our own

11 speculation of what a party’s argument might be rather than the parties’ carefully

12 considered arguments).

13 III.     Plaintiff’s Collateral Source Argument

14   {21}   Plaintiff complains that the district court improperly allowed evidence

15 regarding outside financial sources in violation of the collateral source rule. See

16 Sunnyland Farms, Inc. v. Cent. N.M. Elec. Co-op., Inc., 2013-NMSC-017, ¶ 48, 301

17 P.3d 387 (“The classic statement of the collateral source rule is that compensation

18 received from a collateral source does not operate to reduce damages recoverable from

19 a wrongdoer.” (alteration, internal quotation marks, and citation omitted)). She argues


                                             12
 1 that the evidence was “misleading, and severely prejudicial against [her] as supported

 2 by post[-]trial statement by the jurors that they felt . . . Plaintiff was misleading the

 3 jury about the damages.” She also ascribes improper motivation on the part of the

 4 defense in getting into the collateral sources in closing argument, contending that the

 5 purpose of doing so was to get the jury to feel that Plaintiff was misleading the jury

 6 about the damages.

 7   {22}   Plaintiff does not cite to Defendant’s closing argument. Nor does she provide

 8 any evidence of the not-of-record post-trial discussions with jurors. See Rangel, 2006-

 9 NMCA-120, ¶ 36 (stating that “counsel should not refer to matters not of record in

10 their briefs” (internal quotation marks and citation omitted)). She does not explain in

11 what manner the evidence was improperly admitted, nor does she provide authority

12 to support her position. Moreover, she fails to adequately show how the evidence

13 improperly prejudiced her case. Plaintiff merely relies on an unsupported assertion

14 that “[t]he improper use of such evidence is, by definition, reasonably calculated to

15 improperly influence the verdict.”

16   {23}   Plaintiff’s argument, unsupported by authority or by citations to the record

17 proper, and failing to demonstrate prejudice, provides no basis for reversal. See In re

18 Convisser, 2010-NMSC-037 ¶ 24 (noting that “an assertion of prejudice is not a

19 showing of prejudice”); Headley, 2005-NMCA-045, ¶ 15 (recognizing that “we have


                                              13
 1 no duty to entertain arguments when facts are cited without citation to the record, and

 2 no authority is presented in support of an argument”).

 3 IV.      Plaintiff’s Arguments Related to the Rules of Evidence and the Sufficiency
 4          of the Evidence

 5   {24}   We will do our best to attempt an understanding of Plaintiff’s arguments with

 6 respect to her remaining points on appeal. We note in advance that Plaintiff concludes

 7 her discussion of these arguments with the following, which appears to encapsulate

 8 what she is attempting to get across.

 9          In determining whether these errors committed by the trial court are
10          NOT harmless, the Court of Appeals looks at three things: (1) the
11          verdict IS NOT supported by substantial evidence without reference to
12          the improperly admitted evidence; (2) there IS NOT a disproportionate
13          amount of permissible evidence that the improperly admitted evidence
14          appears minuscule in comparison; and (3) there IS substantial conflicting
15          evidence to discredit the permissible evidence.

16 Plaintiff does not cite any authority in support of this statement. And she fails to

17 interweave into her arguments her view of what we look at in a substantial evidence

18 appeal in order to attempt to persuade us that the district court committed reversible

19 error. We shall briefly identify each of these unclear and undeveloped arguments as

20 we interpret them from Plaintiff’s brief.

21 A.       Plaintiff’s Argument as to Improper Admission of Hearsay Evidence

22   {25}   Plaintiff asserts that the district court erred in allowing two defense witnesses,

23 Robert Sanchez and Paul Martinez, to provide hearsay evidence regarding the

                                                14
 1 accident, the condition of the convenience center in question and its similarity to

 2 another waste site, the Conejo Convenience Station in Valencia County. Plaintiff

 3 does not explain in what manner the evidence was inadmissible hearsay and in what

 4 manner she was prejudiced by the evidence and therefore did not receive a fair trial,

 5 as such, we decline further review of this issue. See Headley, 2005-NMCA-045, ¶ 15

 6 (recognizing that this Court has no duty to entertain unclear arguments and arguments

 7 for which the appellant has failed to provide authority).

 8 B.       Plaintiff’s Argument as to Improper Denial of Evidence

 9   {26}   Plaintiff apparently unsuccessfully attempted to have the jury consider “relevant

10 evidence” and “critical evidence” of a Valencia County court case involving the site

11 about which Sanchez and Martinez testified. Plaintiff does not explain in what

12 manner the excluded evidence was critical evidence, she does not address the basis for

13 the court’s ruling, nor does she demonstrate how she was prejudiced by the court’s

14 ruling or why the alleged error deprived her of a fair trial. We will not review

15 Plaintiff’s undeveloped argument. See id.

16 C.       Plaintiff’s Argument That Defendant Denies That It Was Negligent and
17          States That Plaintiff Caused Her Own Injuries When She Opened the
18          Tailgate of Her Vehicle

19   {27}   It appears that Plaintiff’s argument is that Defendant’s only witness, Russell

20 Crockett, testified that he failed to perform his own duties, including the duty of


                                               15
 1 spotter/attendant, to ensure public safety and that, if he had done so, Plaintiff would

 2 not have parked as she did, which was too close to the dumpster to safely open the

 3 tailgate of her truck. Plaintiff sets out a few lines of Crockett’s deposition testimony

 4 and some of the testimony of Sanchez about Crockett’s duties to prove the point.

 5   {28}   It is impossible to determine how Plaintiff gets from the testimony she sets out

 6 to the assertion that Defendant’s evidence did not support the verdict. Our reading of

 7 the testimony that Plaintiff sets out does not raise a reasonable inference that the

 8 evidence in any way precluded a jury determination that Defendant was not negligent.

 9 Moreover, Plaintiff does not explain how the testimony supports an argument of

10 insufficient evidence or denial of a fair trial. Plaintiff’s undeveloped argument does

11 not demonstrate a basis for reversal. See id.

12 D.       Plaintiff’s Argument That Defendant Denies That Any Other Convenience
13          Centers in New Mexico Follow Standards to Protect the Public

14   {29}   This argument is unclear. She appears to argue that Defendant’s evidence,

15 position, and argument relating to other convenience centers and lack of notice of any

16 hazard was such that (1) she was not given any opportunity to rebut it, and (2) that

17 Defendant had a duty to Plaintiff whether or not a dangerous condition was obvious.

18 Plaintiff does not explain how she did not have or receive an opportunity to rebut the

19 evidence and argument, nor does she explain how her view of duty has any relevance



                                               16
 1 or logical or rational relationship to whatever her point is intended to be. Plaintiff’s

 2 unclear and undeveloped argument does not demonstrate a basis for reversal. See id.

 3 E.       Plaintiff’s Argument That Defendant States That Sandoval County
 4          Convenience Stations Are Not Required to Follow the Safety Laws in 29
 5          C.F.R. § 1910

 6   {30}   Plaintiff refers to a motion in limine filed by Defendant “in regard[] to allowing

 7 photos of Conejo Convenience Station to the objection of . . . Plaintiff” and sets out

 8 what she represents, with no citation to the record, to be a transcript involving

 9 testimony and discussion between counsel and the district court in regard to an OSHA

10 regulation and its application to convenience centers. Plaintiff does not explain how

11 anything she sets out shows any conceivable error. As such, Plaintiff’s argument

12 provides no basis for reversal. See Elane Photography, 2013-NMSC-040, ¶ 70

13 (stating that the appellate court will not make arguments on behalf of the appellant or

14 guess at what a party’s argument might be).

15 CONCLUSION

16   {31}   We affirm the judgment of the district court.

17   {32}   IT IS SO ORDERED.




18                                            __________________________________
19                                            JONATHAN B. SUTIN, Judge


                                                17
1 WE CONCUR:


2 _________________________________
3 MICHAEL E. VIGIL, Judge


4 _________________________________
5 TIMOTHY L. GARCIA, Judge




                                  18